C. A. 9th Cir. Motion of petitioner for leave to proceed in forma pauperis denied, and certiorari dis­missed. See this Court’s Rule 39.8. As petitioner has repeat­*1106edly abused this Court’s process, the Clerk is directed not to accept any further petitions in noncriminal matters from peti­tioner unless the docketing fee required by Rule 38(a) is paid and the petition is submitted in compliance with Rule 33.1. See Mar­tin v. District of Columbia Court of Appeals, 506 U. S. 1 (1992) (per curiam).